                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHARLES WHITE, #177157,

                    Petitioner,                       Case No. 18-cv-12325
                                                      Hon. Matthew F. Leitman
v.

JACK KOWALSKI,

               Respondent.
__________________________________________________________________/

  ORDER (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS
(ECF No. 1); (2) DENYING PETITIONER’S MOTION FOR ISSUANCE OF
     THE WRIT (ECF No. 28); (3) DENYING A CERTIFICATE OF
   APPEALABILITY; AND (4) GRANTING LEAVE TO PROCEED IN
                    FORMA PAUPERIS ON APPEAL

      Petitioner Charles White is a state prisoner in the custody of the Michigan

Department of Corrections. On July 24, 2018, White filed a petition for a writ of

habeas corpus in this Court. (See Pet., ECF No. 1.) White has also filed a motion

for issuance of the writ. (See Mot., ECF No. 28.)

      The Court has carefully reviewed White’s petition and motion and concludes

that he is not entitled to relief. Therefore, for the reasons set forth below, the Court

DENIES White’s petition and motion. The Court also DENIES White a certificate

of appealability. But it will GRANT White permission to proceed in forma pauperis

on appeal.



                                           1
                                         I

      In 1984, White was convicted of four counts of first-degree criminal sexual

conduct (“CSC 1”) pursuant to a plea in the Oakland County Circuit Court. The

state trial court then sentenced him to concurrent terms of four to 40 years

imprisonment on those convictions.      In December 1989, White escaped from

custody.1 He was subsequently apprehended and pleaded guilty to prison escape in

the Wayne County Circuit Court. In May 1990, that court sentenced him to one to

five years imprisonment on the escape charge.2 The record before the Court does

not contain details of White’s direct appeals of these convictions and sentences.

      In or about 1999, White filed an initial motion for relief from judgment in the

Wayne County Circuit Court concerning his prison escape sentence. That court

denied the motion in 2000. See People v. White, Case No. 90-2252 (Wayne Co. Cir.

Ct. Jan. 13, 2000) (ECF No. 26-4, PageID.524). There is no evidence in the record




1
  During this escape, White committed a kidnapping. He was charged with that
crime in federal court, convicted, and sentenced to 121 months imprisonment and
three years of supervised release in 1990. See United States v. White, Case No. 89-
cr-80897 (E.D. Mich.) (Cohn, J.).
2
 It appears that White’s sentence arising out his escape was amended to one year
and one day, to be served consecutively to his other sentence. See White’s Offender
Profile, Michigan Department of Corrections Offender Tracking Information
System, http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=177157. See
also 6/29/18 Ltr. from Wayne Co. Cir. Ct. Chief Judge Columbo, ECF No. 1,
PageID.16-18; Am. Judg., ECF 13-1, PageID.137.
                                         2
that White appealed the denial of this motion in the Michigan Court of Appeals or

Michigan Supreme Court.

      In 2003, White filed a state habeas petition in the Manistee County Circuit

Court. In that petition, White claimed that “he should be discharged from prison[]

because his sentences from Oakland County were terminated and his sentence from

Wayne County ha[d] already run.” White v. Gundy, Case No. 03-11170-AH

(Manistee Co. Cir. Ct. March 30, 2004) (ECF No. 1, PageID.13.) The Manistee

County Circuit Court disagreed and denied the petition on March 30, 2004. (See id.)

It concluded that White was not entitled to habeas relief because he was “being held

pursuant to judgments of sentence of the circuit court which have not yet been

terminated by the [Michigan Department of Corrections] nor completed by [White].”

(Id., PageID.15.) There is no evidence in the record that White appealed the denial

of that petition in the Michigan Court of Appeals or Michigan Supreme Court.

      In 2018, White filed his current habeas petition in this Court. (See Pet., ECF

No. 1.) White’s habeas claims do not allege any error in the proceedings during his

trial or sentencing. Instead, all of White’s claims relate to his contention that he has

not received proper credit for time he has served at various facilities. These claims

are as follows:




                                           3
       I.     Facility Warden cannot take action on credits (and time)
              for time spent in another jurisdiction. Only Deputy
              Director CFA can take any action.

       II.    Classification Committee could not make any
              recommendation to Warden for time spent outside
              jurisdiction. Time of Nov. 09 - Oct. 17 is not open for any
              action by Committee members.

       III.   Legal term in 90-002252-02-FH is 366 days. Petitioner
              has served term completely. For legal purposes issue is
              res judicata March 30, 2004 in 19th Jud. Cir. Ct. Judge
              Batzer #03-11170-AH AG No. 2003 015402A.[3]

       IV.    CTCU must enter judgments and calculations under law.
              CTCU cannot arbitrarily act to violate court order(s) and
              Admin. Rules. CTCU has fabricated and altered both
              circuit court and MDOC generated documents.

(Id.) Respondent filed an answer to the petition and argued that the Court should

dismiss it due to lack of exhaustion and/or for lack of merit. (See Answer, ECF No.

12.)

       After Respondent filed his answer, and while White’s federal habeas petition

remained pending in this Court, White returned to the Wayne County Circuit Court

and filed a second motion for relief from judgment. That motion appeared to be an



3
  White’s claim that Judge Batzer’s March 30, 2004, order denying White’s state
habeas petition establishes that White has completed his state term of imprisonment
is puzzling. Indeed, as explained above, in that order, Judge Batzer concluded that
White was properly “being held pursuant to judgments of sentence of the circuit
court which have not yet been terminated by the [Michigan Department of
Corrections] nor completed by [White].” White v. Gundy, Case No. 03-11170-AH
(Manistee Co. Cir. Ct. March 30, 2004) (ECF No. 1, PageID.15).
                                          4
attempt to exhaust the claims that White raised in this federal habeas action. Indeed,

in that motion, White raised the same or similar claims as those presented here. (See

St. Ct. Mot., ECF No. 26-5.) White did not inform this Court that he had returned

to state court and filed that motion.

      On January 6, 2020, this Court dismissed White’s federal habeas petition

without prejudice “because [White] ha[d] not fully exhausted his claims in the state

courts.” (Order, ECF No. 20, PageID.468.)

      On October 5, 2020, the Wayne County Circuit Court dismissed White’s

second motion for relief from judgment. That court held that the motion was an

improper successive motion for relief from judgment pursuant to Michigan Court

Rule 6.502(G). See People v. White, Case No. 1990-002252-01-FH (Wayne Co. Cir.

Ct. Oct. 5, 2020) (ECF No. 26-6). Michigan law precludes an appeal of such a

decision, see Mich. Ct. Rule 6.502(G)(1), and White did not attempt to file an appeal.

      White then returned to this Court and asked the Court to reinstate his federal

habeas claims. (See Mot., ECF No. 22.) The Court granted that motion and reopened

the case. (See Order, ECF No. 23.) Respondent has since filed a supplemental

answer to White’s habeas petition. (See Supp. Answer, ECF No. 25.) Respondent

argues that the Court should deny White’s petition because the claims are

procedurally defaulted and lack merit. (See id.) White filed a reply to that answer,

as well as a motion for issuance of the writ. (See ECF Nos. 27, 28.)


                                          5
                                         III

      Respondent first argues that the Court should dismiss White’s petition

because White’s claims are barred by procedural default. The Court agrees.

      Federal habeas relief may be precluded on a claim that a petitioner has not

presented to the state courts in accordance with the state’s procedural rules. See

Wainwright v. Sykes, 433 U.S. 72, 85-87 (1977); Couch v. Jabe, 951 F.2d 94, 96 (6th

Cir. 1991). The doctrine of procedural default applies when a petitioner fails to

comply with a state procedural rule, the rule is actually relied upon by the state

courts, and the procedural rule is “adequate and independent.” White v. Mitchell, 431

F.3d 517, 524 (6th Cir. 2006); see also Bickham v. Winn, 888 F.3d 248, 251 (6th Cir.

2018); Coleman v. Mitchell, 244 F.3d 533, 539 (6th Cir. 2001). “A procedural

default does not bar consideration of a federal claim on either direct or habeas review

unless the last state court rendering a judgment in the case ‘clearly and expressly’

states that its judgment rests on a state procedural bar.” Harris v. Reed, 489 U.S.

255, 263-64 (1989). The last explained state court ruling is used to make this

determination. See Ylst v. Nunnemaker, 501 U.S. 797, 803-05 (1991).

      Here, the state trial court denied White’s second motion for relief from

judgment – the motion in which White raised the same or similar claims that he

raised in his current habeas petition – based on a procedural bar. That court held

that White had failed to comply with Michigan Court Rule 6.502(G), a rule that


                                          6
precludes the filing of a successive motion for relief from judgment that is not based

upon “a retroactive change in the law that occurred after the first motion for relief

from judgment or a claim of new evidence that was not discovered before the first

such motion.” Mich. Ct. Rule 6.502(G)(2). And the United States Court of Appeals

for the Sixth Circuit has held that Michigan Court Rule 6.502(G) “acts as an adequate

and independent state ground for denying review sufficient to procedurally default

a claim.” Ingram v. Prelesnik, 730 F. App’x 304, 311 (6th Cir. 2018). Thus, it is

clear that White has procedurally defaulted his claims.4

      A petitioner who fails to comply with a state’s procedural rules is generally

not entitled to federal habeas review unless the petitioner can show (1) cause for the

non-compliance and actual prejudice resulting from the alleged constitutional

violation or (2) a fundamental miscarriage of justice has occurred. See Coleman v.

Thompson, 501 U.S. 722, 753 (1991); Gravley v. Mills, 87 F.3d 779, 784-85 (6th

Cir. 1996). To establish cause, a petitioner must establish that some external

impediment frustrated his or her ability to comply with the state’s procedural rule.

See Murray v. Carrier, 477 U.S. 478, 488 (1986). A petitioner must present a


4
 Based on the language White used in both his federal habeas petition and his state-
court motion, it is difficult to tell whether White raised precisely the same claims in
his state-court motion that he has raised here. To the extent that the claims are the
same, White is not entitled to federal habeas relief because the claims are
procedurally defaulted for the reasons explained above. To the extent that the claims
are different, White has not exhausted his federal habeas claims, and he is not
entitled to federal habeas relief on the claims for that reason.
                                          7
substantial reason to excuse the default. See Amadeo v. Zant, 486 U.S. 214, 223

(1988). Such reasons include interference by officials, attorney error rising to the

level of ineffective assistance of counsel, or a showing that the factual or legal basis

for a claim was not reasonably available. See McCleskey v. Zant, 499 U.S. 467, 493-

94 (1991).

      White has neither alleged nor established cause to excuse his procedural

default. And where a petitioner fails to establish cause to excuse a procedural

default, a federal habeas court need not address the issue of prejudice. See Smith v.

Murray, 477 U.S. 527, 533 (1986); Long v. McKeen, 722 F.2d 286, 289 (6th Cir.

1983).

      Finally, White has also failed to demonstrate that a fundamental miscarriage

of justice occurred. The miscarriage of justice exception requires a showing that a

constitutional violation probably resulted in the conviction of one who is actually

innocent. See Murray, 477 U.S. at 479-80. To be credible, such a claim requires a

petitioner to provide new, reliable evidence that was not presented at trial. See Schlup

v. Delo, 513 U.S. 298, 324 (1995). White has made no such showing.

      For all of these reasons, White’s federal habeas claims are barred by

procedural default. White is therefore not entitled to federal habeas relief.




                                           8
                                          IV

      Before White may appeal this decision, he must obtain a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A court may

issue a certificate of appealability if a petitioner makes “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, a court

denies habeas relief on procedural grounds, it should issue a certificate of

appealability only if jurists of reason would find it debatable whether the petitioner

states a valid claim of the denial of a constitutional right, and that jurists of reason

would find it debatable whether the court was correct in its procedural ruling. Slack

v. McDaniel, 529 U.S. 473, 484-85 (2000). In this case, reasonable jurists could not

debate the correctness of the Court’s procedural ruling. And White has failed to

make a substantial showing of the denial of a constitutional right. Accordingly, the

Court DENIES White a certificate of appealability.

      Finally, the standard for granting an application for leave to proceed in forma

pauperis on appeal is not as strict as the standard for certificates of appealability.

See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a

certificate of appealability may only be granted if a petitioner makes a substantial

showing of the denial of a constitutional right, a court may grant in forma pauperis

status if it finds that an appeal is being taken in good faith. See id. at 764-65; 28

U.S.C. § 1915(a)(3); Fed. R.App.24 (a). Here, an appeal could be taken in good faith.


                                           9
Accordingly, the Court GRANTS White permission to proceed in forma pauperis

on appeal.

                                          V

      For the reasons stated above, the Court (1) DISMISSES White’s habeas

petition (ECF No. 1), (2) DENIES White’s motion for issuance of the writ (ECF No.

28), (2) DENIES White a certificate of appealability, and (4) GRANTS White

permission to appeal in forma pauperis.

      IT IS SO ORDERED.
                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: May 27, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 27, 2021, by electronic means and/or
ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9761




                                          10
